Exhibit 10.26(B)

 

LOGO [g587930page1.jpg]

August 9, 2013

Miyuki (Mickie) Rosen

Dear Mickie:

Yahoo! Inc. (“Yahoo!” or the “Company”) is prepared to offer you separation
benefits. If you (1) sign and comply with the terms of this separation agreement
(the “Agreement”), which contains a release of claims, (2) return your signed
Agreement to Yahoo! Human Resources during the time period specified at the end
of this Agreement, and (3) do not revoke the Agreement during the applicable
revocation period (collectively these are the “Agreement Eligibility
Requirements”), then Yahoo! will provide you with the benefits and severance
described in this Agreement.

1. Separation. Your last day of employment with the Company and your employment
termination date will be September 3, 2013 (the “Separation Date”).

2. Accrued Salary and Paid Time Off. On the Separation Date, Yahoo! will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to payroll deductions and required withholdings. You
are entitled to any earned payments regardless of whether or not you sign this
Agreement.

3. Severance Benefits. A spreadsheet summary of your severance benefits is
attached for your reference as Exhibit A and incorporated into this Agreement.
The severance benefits specified in this paragraph will be paid in a lump sum
within 60 business days after the Effective Date defined below.

4. Obligations. Prior to your Separation Date, you shall devote your full
business efforts and time to Yahoo! (other than taking reasonable time off in
order to conduct a job search) and you agree that you will not engage in any
activities that are in violation of Yahoo!’s Code of Ethics or any other Yahoo!
policy.

5. Responsibility for Taxes. Other than Yahoo!’s obligation and right to
withhold federal, state and local taxes, you will be responsible for any and all
taxes, interest\ and penalties that may be imposed with respect to the payments
contemplated by this Agreement (including (without limitation) those imposed
under Internal Revenue Code Section 409A). To the extent that this Agreement is
subject to Internal Revenue Code Section 409A, you and Yahoo! agree that the
terms and conditions of this Agreement shall be construed and interpreted



--------------------------------------------------------------------------------

Page 2

 

to the maximum extent reasonably possible, without altering the fundamental
intent of this Agreement, to comply with and avoid the imputation of any tax,
penalty or interest under Code Section 409A.

6. Employee Stock Purchase Plan. Contributions to your Employee Stock Purchase
Plan (“ESPP”) will cease as of the Separation Date. Under the terms of the ESPP,
all contributions you made to the ESPP that have not been used to purchase stock
will be returned to you without interest by Yahoo! Payroll. For more information
about the ESPP, please review your information via your E*TRADE online access at
www.etrade.com. Should you have any questions, please contact E*TRADE directly
at 800-838-0908 or Yahoo! Stock Plan Services at stockadmin@yahoo-inc.com.

7. 401(k) Plan. If you have questions about your 401(k) account, please contact
Yahoo! Benefits at (888) 862-5822.

8. Life Insurance. Your life insurance coverage will cease on or before the
Separation Date under the terms of the life insurance plan. The Company will
provide you with information about the option to convert this coverage to an
individual policy.

9. Flexible Spending Plan. If you enrolled in the Company’s Flexible Spending
Plan and established a Healthcare Reimbursement Account and/or Dependent Care
Reimbursement Account for the 2013 Plan Year, you have 90 days following your
Separation Date (as long as it is prior to March 31, 2014) to submit any covered
expenses for reimbursement provided the expenses were incurred from January 1,
2013 through your Separation Date. You may only submit expenses that you
incurred prior to the Separation Date.

10. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of any
benefit, the right to which has vested, under the express terms of a written
benefit plan of the Company.

11. Expense Reimbursements. You agree that, within 30 days following the
Separation Date, you will submit your final expense reimbursement statement and
required documentation reflecting all business expenses you incurred through the
Separation Date, if any, for which you seek reimbursement. Yahoo! will reimburse
you for expenses pursuant to its regular business practice. You may only submit
expenses that you incurred prior to the Separation Date. For a copy of the
Yahoo! expense form, please email expqueries@yahoo-inc.com. You should submit
completed expense reports and receipts to the Expense Report Department at
Yahoo!, 701 First Avenue, Sunnyvale, California 94089.

12. Invention and Assignment to Yahoo!. Prior to and after your Separation Date,
you agree to perform promptly all acts deemed necessary or desirable by Yahoo!
to permit and assist it, at its expense, in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in all intellectual
property assigned or assignable to Yahoo! pursuant to your Employee
Confidentiality and Assignment of Inventions Agreement(s) or similar
agreement(s) including (without limitation) disclosing information to Yahoo!,
executing documents and assisting or cooperating in legal proceedings. You
understand and agree that while you will not be eligible to receive the
severance and other benefits specified in this Agreement until you have
performed the acts specified in this paragraph (if requested by Yahoo!), such
obligation extends beyond the Separation Date and shall only be deemed complete
at Yahoo!’s sole discretion.



--------------------------------------------------------------------------------

Page 3

 

13. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Employee Confidentiality and Assignment of Inventions
Agreement(s) or similar agreement(s) (collectively “NDA”), including your
obligation not to use or disclose any confidential or proprietary information of
the Company, its subsidiaries or affiliated entities and not to solicit Yahoo!
employees and, to the extent permitted by applicable law, not to solicit Yahoo!
customers as specified in your NDA.

14. Confidentiality. You agree to hold the provisions of this Agreement in
strictest confidence and you agree not to publicize or disclose their terms in
any manner whatsoever; provided, however, that you may discuss this matter in
confidence with your immediate family and your attorney or other professional
advisor, so long as those parties agree to be bound by this confidentiality
agreement. Nothing in this section prohibits you from disclosing the terms of
this Agreement in order to enforce the Agreement, or as otherwise required or
permitted by law. In particular, and without limitation, you agree not to
disclose the terms of this Agreement to any current or former Yahoo! employee.

15. Nondisparagement. You agree not to disparage Yahoo! or its officers,
directors, employees, shareholders or agents, in any manner likely to be harmful
to them or their business, business reputation or personal reputation; provided,
however, that statements which are complete and made in good faith in response
to any question, inquiry or request for information required by legal process
shall not violate this paragraph.

16. Release of Claims. In consideration for, and as a condition of the benefits
and other consideration under this Agreement to which you are not otherwise
entitled, you hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively “Released Party”) from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date you sign this Agreement. This general release is to the
maximum extent permitted by law and includes (without limitation) the following:
(A) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (B) all claims related to your
compensation or benefits from the Company, including wages, salary, variable
compensation, incentive payments, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (C) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including (without limitation) claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(E) all federal, state, and local statutory claims, including (without
limitation) claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the federal
Worker Adjustment and Retraining Notification Act (as amended) and similar laws
in other jurisdictions, the Employee Retirement Income Security Act of 1974 (as
amended), the Family and Medical Leave Act of 1993, and the California Fair
Employment and Housing Act (as amended) and similar laws in other jurisdictions.
To the maximum extent permitted by law, you also promise never directly or
indirectly to bring or participate in an action against any Released Party under
California Business & Professions Code Section 17200 or under any other unfair
competition law of any jurisdiction. If, notwithstanding the above, you are
awarded any money or other relief under such a claim, you hereby assign the
money or other relief to the Company. Your waiver and



--------------------------------------------------------------------------------

Page 4

 

release specified in this paragraph do not apply to any rights or claims that
may arise after the date you sign this Agreement. This Agreement includes a
release of claims of discrimination and retaliation on the basis of workers’
compensation status, but does not include claims for workers’ compensation
benefits. Excluded from this Agreement are any claims that by law cannot be
waived in a private agreement between employer and employee including (without
limitation) the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local fair employment practices agency. You waive, however, any right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on your behalf.

17. Representations. You acknowledge and represent the following: (A) you have
not suffered any age-related or other discrimination, harassment, retaliation,
or wrongful treatment by any Released Party; (B) you have not been denied any
rights including (without limitation) rights to a leave or reinstatement from a
leave under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction; and (C) you have no work related injuries that have not already
been disclosed to Yahoo!. You also acknowledge and agree that you have been paid
all wages due and that, as to any further alleged wages, you agree that there is
a good-faith dispute as to whether such wages are due, and based on this
good-faith dispute, you release and waive any and all further claims regarding
any alleged unpaid wages and any corresponding penalties, interest, or
attorneys’ fees, in exchange for the consideration provided in this Agreement.

18. Release of Unknown Claims. You acknowledge that you have read and understand
Section 1542 of the California Civil Code: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” You hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to your release of any unknown
or unsuspected claims.

19. ADEA Waiver. You agree that you are voluntarily executing this Agreement and
release. You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA and that the consideration
given for the waiver and release is in addition to anything of value to which
you were already entitled. You further acknowledge that you have been advised by
this writing, as required by the ADEA, that: (a) your waiver and release
specified in this paragraph do not apply to any rights or claims that may arise
after the date you sign this Agreement; (b) you have been advised to consult
with an attorney prior to signing this Agreement; (c) you have at least 21 days
from the date that you receive this Agreement to consider this Agreement
(although you may choose to sign it any time on or after your Separation Date);
(d) you have seven days after you sign this Agreement to revoke it (“Revocation
Period”); and (e) this Agreement will not be effective until you have returned
it to Yahoo!’s Human Resources Department and the Revocation Period has expired
(the “Effective Date”).

20. Cooperation. You agree to reasonably cooperate with and make yourself
available on a continuing basis to Yahoo! and its representatives and legal
advisors in connection with any matters in which you are or were involved or any
existing or future claims, investigations, administrative proceedings, lawsuits
and other legal and business matters, as requested by Yahoo!. You also agree
that within two business days of receipt (or more promptly if reasonably
required by the circumstances) you shall send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by you in
connection with any legal



--------------------------------------------------------------------------------

Page 5

 

proceedings involving or relating to Yahoo!, unless you are expressly prohibited
by law from doing so. You agree that you will not cooperate with any third party
in any actual or threatened claim, charge, or cause of action of any nature
whatsoever against any Released Party unless required to do so by law. You
understand that nothing in this Agreement prevents you from cooperating with any
government investigation.

21. Certification Regarding Search and Return of Yahoo! Property. You hereby
certify to the following: (A) prior to the date that you signed this Agreement,
you conducted a good faith and diligent search for any Yahoo! business data,
whether or not such data would be considered confidential or proprietary and/or
whether such data constitutes a legally protectable trade secret, including hard
copy and all electronically stored data (“Yahoo! Business Data”) that may be in
your possession (this search included reviewing the contents of any personal
email accounts and Instant Messenger archives that you maintain, home computers,
and other electronic computer media (CDs, USB thumb drives, disks, back-up
drives, etc.) that you may have used during your employment to send, receive or
store Yahoo! Business Data (“Personal Computer Media”)); (B) to the extent you
located any Yahoo! Business Data pursuant to your search described above, you
have returned all originals and copies of such data to Yahoo!, and made
arrangements for Yahoo!, at its option, to retrieve, destroy and/or permanently
delete such data from your Personal Computer Media such that you cannot recover
the data or access it in any manner; (C) you have not copied, saved, downloaded,
retained, disclosed, photographed or transmitted in any form whatsoever, any
Yahoo! Business Data to any source except in the course of performing your
duties for Yahoo! and for Yahoo!’s benefit; (D) you have not copied, saved,
downloaded, retained, disclosed, photographed, or transmitted in any form
whatsoever, any Yahoo! Business Data to any source for the purpose of retaining
such data after the Separation Date or taking such data with you to your next
employer or using it in connection with any subsequent employment; (E) as of the
date that you sign this Agreement, it is your good faith belief that you do not
possess any Yahoo! Business Data in tangible or electronic form, except
employment-related documents such as wage, benefit and related information
specific to the terms and conditions of your employment with Yahoo!; (F) to the
extent you had any question about whether a Yahoo! document contains Yahoo!
Business Data, you have inquired of Yahoo! in writing at
IPQuestionsSeparations@yahoo-inc.com concerning the specific document and
received clarification as to whether such document relates solely to your
employment as defined in this paragraph or whether Yahoo! required you to return
the document(s) (in which case, you certify that such document(s) have been
returned); (G) you have returned all keys, access cards, credit cards, travel
related cards, identification cards, phones, computers and related
company-issued devices, including electronic mail devices, PDAs and/or
electronic organizers, and other property and equipment belonging to Yahoo!
(“Company Property”); (H) other than in the normal course of performing your
duties and/or responsibilities for Yahoo! and for Yahoo!’s benefit, you did not
copy, back-up, or download (or attempt to copy, back-up or download) Yahoo!
Business Data that was contained on Company Property other than back-ups created
on Yahoo! computer systems, media or other property accessible only by Yahoo!
and for Yahoo!’s benefit; and (I) other than in the normal course of performing
your duties and/or responsibilities for Yahoo! and for Yahoo!’s benefit, you did
not delete or wipe or attempt to delete or wipe Yahoo! Business Data that was
contained on Company Property. If you discover after the Separation Date that
you have retained any proprietary or confidential information (including
(without limitation) proprietary or confidential information contained in any
electronic documents or email systems in your possession or control), you also
agree immediately upon discovery to send an email to
IPQuestionsSeparations@yahoo-inc.com and inform Yahoo! of the nature and
location of the proprietary or confidential information that you have retained
so that Yahoo! may arrange to remove, recover, and/or collect such information.
Severance benefits and other benefits under this Agreement will not be paid or
provided until all Company property has been returned to Yahoo!.



--------------------------------------------------------------------------------

Page 6

 

22. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of Yahoo!. You may not make any changes to the
terms of this Agreement unless that change is executed by you and Yahoo!. If you
fail to comply with the terms of this Agreement, you will be required to forfeit
and repay (as applicable) all severance benefits and other consideration
received. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable.

IF THIS AGREEMENT IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW ON OR AFTER THE
SEPARATION DATE AND RETURN THE ORIGINAL TO JENNIFER HEDDING AT YAHOO!, 701 FIRST
AVE., SUNNYVALE, CA 94089 BY 5:00 P.M. NO LATER THAN 21 DAYS AFTER THE
SEPARATION DATE.

I wish you good luck in your future endeavors.

Sincerely,

 

YAHOO! INC. By:   /s/ Jacqueline D. Reses  

Jacqueline D. Reses

Chief Development Officer

Exhibit A – Severance Summary

 

AGREED AND VOLUNTARILY EXECUTED: /s/ Miyuki (Mickie) Rosen Miyuki (Mickie) Rosen

 

September 3, 2013 Date

cc: Personnel File



--------------------------------------------------------------------------------

Mickie Rosen – Exhibit A – Severance Summary – DRAFT

 

Separation Date:

  

September 3, 2013

Current Information

  

Hire Date:

   January 18, 2011

Annual Salary:

   $600,000

Monthly Salary:

   $50,000

Target Bonus % of Salary:

   75%

Target Annual Bonus $’s:

   $450,000

Beginning of Bonus Plan Year:

   January 1, 2013

 

Cash Severance

    

1a) Salary Severance Pay:

   $ 300,000      To be paid within 60 days of termination.

(six months salary)

    

1b) 50% of Annual Target Bonus:

   $ 225,000      To be paid within 60 days of termination.

1c) Prorated Annual Bonus:

    

Lessor of:

    

i) annual target bonus, or,

   $ 450,000     

ii) bonus entitled if not terminated

     TBD      Actual payout TBD in March 2014

Multiplied by

    

i) # months employed by Y! for 2013

     8     

ii) divided by 12 (proration)

     67 %      

 

 

   

Prorated Annual Bonus

     TBD      Payable at the normal time for 2013 bonuses in March 2014.

Total Initial Cash Payments:

   $ 525,000     

 

Continued Health Coverage (COBRA):

   If COBRA coverage is elected, Yahoo! will pay you the value of COBRA premiums
for up to six (6) months.

 

Equity Awards:     


 

Additional Number


of Option Shares

  


  

 

1. Stock Options that would vest within six months from termination date become
exercisable within option agreement terms.

          75,756      6 month accelerated vesting from term date.

2. Time-based Restricted Stock Units (RSUs)
Vest within six months of termination date Special pro rata vesting of Oct 2011
2-year cliff vested RSU

    
  Additional Number of
Vested RSUs   
          47,454      6 month accelerated vesting from term date.      32,367   
  Pro rata vesting over 2 yrs: 92%

3. Performance-based RSUs are vested as of termination date per:

If employed over 6 months in 2013, proration factor reflecting whole months
employed in 2013 divided by 12 months

    


 

Additional Number


of Performance Shares1

  


  

       13,745      See details Stock Summary by Grant     

IMPORTANT NOTE: Bonus and equity amounts are estimates only — please refer to
applicable bonus and equity plan/grant documents

 

1  Performance-Based RSUs (Financial Metrics)

* Credited/Tranche: any RSUs credited based on company performance for any
fiscal year ended prior to your termination date, not vested, will vest as of
your temination date and be paid as per award agreement.

 

* For Financial Metric shares: if employed with Y! more than six (6) months of
the fiscal year in which you terminate, you will be credited with an additional
# of RSUs for that fiscal year equal to:

  a) # of RSUs that you would have been credited at the end of such year based
on company performance under the terms of the agreement, multiplied by:

  b) a fraction, the numerator of which is the number of whole months worked in
such year and the denominator is twelve (12), credit units to be paid after end
of such year

  c) any RSUs subject to the award that do not vest in accordance with the
preceding provisions will terminate on termination date

 

* For TSR Metric shares: if employed with Y! more than one half of the
performance period (3 years), you will be credited with an additional # of RSUs
equal to:

  a) # of RSUs that you would have been credited at the end of such performance
period, multiplied by:

  b) a fraction, the numerator of which is the number of whole months worked in
such performance period and the denominator is number of months in the
performance period (36), credit units to be paid after end of such performance
period

  c) any RSUs subject to the award that do not vest in accordance with the
preceding provisions will terminate on termination date

 